Appeal by the defendant from a judgment of the County Court, Nassau County (Jonas, J.), rendered May 21, 1993, convicting him of operating a motor vehicle while under the influence of alcohol, as a felony offense, and aggravated unlicensed operation of a motor vehicle in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to make a written motion within five days of his arraignment, to dismiss the indictment on the basis that he had been denied an opportunity to testify before the Grand Jury, and thus he waived his right to challenge the *473indictment (see, CPL 190.50 [5] [c]; People v MacCall, 122 AD2d 79). In any event, the defendant was not denied an opportunity to appear before the Grand Jury since he indeed appeared with his attorney at the Grand Jury proceeding but refused to testify under a waiver of immunity.
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250), or without merit. Thompson, J. P., Sullivan, Pizzuto and McGinity, JJ., concur.